UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6929


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOSEPH K. NEWBOLD,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:05-cr-00262-TDS-1; 1:08-cv-00698-TDS-PTS)


Submitted:   October 30, 2012             Decided:     December 11, 2012


Before KING and      DIAZ,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph K. Newbold, Appellant Pro Se.    Michael Francis Joseph,
Assistant United States Attorney, Randall Stuart Galyon, OFFICE
OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Joseph K. Newbold appeals the district court’s order

accepting a magistrate judge’s recommendation and denying relief

on his 28 U.S.C.A. § 2255 (West Supp. 2012) motion.                            By order

entered      October      19,    2011,     we     denied       a     certificate      of

appealability and dismissed all the claims Newbold raised on

appeal except his claim that his predicate convictions no longer

qualified him as an armed career criminal under the Armed Career

Criminal Act (“ACCA”), 18 U.S.C. § 924(e) (2006), in light of

United    States    v.   Simmons,    649       F.3d   237    (4th    Cir.    2011)   (en

banc).     We granted a certificate of appealability on the sole

issue of whether Newbold is entitled to habeas relief on his

ACCA sentence in light of Carachuri-Rosendo v. Holder, 130 S.

Ct.   2577    (2010),     as    applied    in    Simmons.           This    appeal   was

subsequently placed in abeyance for United States v. Powell, No.

11-6152, on the issue of whether Carachuri-Rosendo, as applied

in Simmons, is retroactively applicable to cases on collateral

review.

             In United States v. Powell, 691 F.3d 554, 558-60 (4th

Cir. 2012), this court held that Carachuri-Rosendo announced a

procedural rather than a substantive rule, and therefore is not

retroactively applicable to cases on collateral review.                           Under

Powell,    Carachuri-Rosendo        and    Simmons      do    not    afford     Newbold

habeas    relief.        Accordingly,      we    affirm      the    district    court’s

                                           2
order on this remaining claim.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                           AFFIRMED




                                 3